EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges and earnings to combined fixed charges and preference dividends for each of the fiscal years ended December 31, 2015, 2014, 2013, 2012 and 2011 are as follows: For the Year Ended December 31, (Amounts in thousands) Income (loss) from continuing operations before income taxes and income from partially owned entities $ 735,103 $ 492,492 $ 328,810 $ (29,300) $ 358,473 Fixed charges 450,450 487,701 481,216 467,183 478,164 Income distributions from partially owned entities 63,438 96,286 54,030 226,172 93,635 Capitalized interest and debt expense (59,305) (62,786) (42,303) (16,801) (1,197) Preferred unit distributions (158) (50) (1,158) (9,936) (16,853) Earnings - Numerator $ Interest and debt expense $ 378,025 $ 412,755 $ 425,782 $ 431,235 $ 453,420 Capitalized interest and debt expense 59,305 62,786 42,303 16,801 1,197 1/3 of rental expense – interest factor 12,962 12,110 11,973 9,211 6,694 Preferred unit distributions 158 50 1,158 9,936 16,853 Fixed charges - Denominator Preferred share dividends 80,578 81,464 82,807 76,937 65,531 Combined fixed charges and preference dividends - Denominator $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preference dividends Earnings equals (i) income from continuing operations before income taxes and income from partially owned entities, plus, (ii) fixed charges, (iii) income distributions from partially owned entities, minus (iv) capitalized interest and debt expense and (v) preferred unit distributions of the Operating Partnership. Fixed charges equals (i) interest and debt expense, plus (ii) capitalized interest and debt expense, (iii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals and (iv) preferred unit distributions of the Operating Partnership. Combined fixed charges and preference dividends equals fixed charges plus preferred share dividends.
